                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



SEASON FRENZEL,                         )
                                        )
                            Plaintiff,  )
                                        )
      vs.                               )
                                        )
CASH AMERICA CENTRAL, INC., et al.,     )
                                        )                  No. 3:19-cv-0009-HRH
                            Defendants. )
_______________________________________)


                                       ORDER

                                   Motion to Dismiss1
      Defendant moves in the alternative for a dismissal of plaintiff’s complaint or an

order compelling arbitration and a stay of these proceedings because of a dispute

resolution and arbitration agreement2 entered into between the parties. The time for
plaintiff to respond to defendant’s motion to dismiss has expired.3 No response has been

filed, and the motion is therefore unopposed.
      In consideration of the terms of the parties’ dispute resolution and arbitration
agreement,4 defendants’ motion to dismiss plaintiff’s complaint is granted.



      1
       Docket No. 14.
      2
       Docket No. 15-2.
      3
       See Docket No. 17.
      4
       Docket No. 15-2 at 1, and 15-3 at 6.

ORDER – Motion to Dismiss                                                                -1-


          Case 3:19-cv-00009-HRH Document 18 Filed 04/09/19 Page 1 of 2
       Plaintiff’s complaint is dismissed without prejudice, the parties to bear their own
costs and attorney fees.

       DATED at Anchorage, Alaska, this 9th day of April, 2019.



                                                 /s/ H. Russel Holland
                                                 United States District Judge




ORDER – Motion to Dismiss                                                               -2-


         Case 3:19-cv-00009-HRH Document 18 Filed 04/09/19 Page 2 of 2
